DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 4, 10, 11, 17, and 19 have been cancelled.
Claims 1-2, 5-9, 12-16, 18, and 20 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the very last line of claim 1 recites “from the in-phase and quadrature”; this should read as “from the in-phase and quadrature data”.  Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transform estimator” in claim 18,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 18: Paragraph 0056, The transform estimator 22 is a digital signal processor, a general processor, an application specific integrated circuit (ASIC), field programmable gate array (FPGA), control processor, digital circuitry, analog circuitry, graphics processing unit, combinations thereof, or other now known or later developed device for transforming data to the device that performs both the transform and calculation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 12-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 is rejected because it recites “a slope of the relationship over frequency or an intercept of the relationship over frequency of the first spectrum relative to the second spectrum from the in-phase and quadrature”.  However, from the instant specification and drawings, it appears that the slope and intercept are derived from a best fit linear regression line across a selected frequency (See Fig. 4, Ref. 56; Paragraphs 0041, 0043, and 0061), and what is calculated is not the actual slope or intercept of the frequency-dependent relative backscatter coefficient plot (which is the relationship between the first spectrum relative to the second spectrum) over a selected frequency range (See Fig. 4, Ref. 54; As an example the crossing point for plot 54 at the Y-axis, or intercept, would be different, than the y-intercept of the linear regression best line fit, Ref. 56).  Therefore, there the claimed limitation fails to comply with the written description requirement.  The examiner suggests amending the claimed limitation to recite that the slope and intercept is from the linear regression fit of the frequency-dependent relative backscatter coefficient data.
Claims 2, 5-9, and 12 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
	Claim 13 is rejected because it recites “displaying a slope or an intercept over frequency range of the frequency dependent backscatter from the different areas”.  However, from the instant specification and drawings, it appears that the slope and intercept are derived from a 
Claims 14-16 are rejected because they inherit deficiencies by nature of their dependency on claim 13.
Claim 18 is rejected because it recites “to calculate a ratio of the frequency-dependent backscatter of the different regions as the frequency-dependent relative backscatter coefficient, and to determine a slope or intercept over frequency range of the frequency-dependent relative backscatter.  However, from the instant specification and drawings, it appears that the slope and intercept are derived from a best fit linear regression line across a selected frequency (See Fig. 4, Ref. 56; Paragraphs 0041, 0043, and 0061), and what is calculated is not the actual slope or intercept of the frequency-dependent relative backscatter coefficient plot over a selected frequency range (See Fig. 4, Ref. 54; As an example the crossing point for plot 54 at the Y-axis, or intercept, would be different, than the y-intercept of the linear regression best line fit, Ref. 56).  Therefore, there the claimed limitation fails to comply with the written description requirement.  The examiner suggests amending the claimed limitation to recite that the slope and intercept is from the linear regression fit of the frequency-dependent relative backscatter coefficient data.
Claim 20 is rejected because they inherit deficiencies by nature of its dependency on claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected because it recites the limitation “displaying a value of the slope or intercept in decibels, percentage, or quantity normalized between 0 and 1”.  However, it is unclear how a value of the slope or intercept is displayed as a percentage or quantity normalized between 0 and 1, and if such manipulation of the value of the slope or intercept can be still considered as a value of the slope or intercept.  For examination purposes, the examiner assumes that what is displayed is the value of the slope or intercept is in decibels, or a value based on the slope or intercept that is expressed as a percentage or quantity normalized between 0 and 1.  
Claim 18 is rejected because it recites the limitation “a transform estimator configured to transform the samples as the in-phase and quadrature signals into frequency-dependent backscatter for the different regions”.  It is unclear and therefore indefinite what is being transformed.  Is the signal being transformed as the in-phase and quadrature signals, and then further transformed into frequency-dependent backscatter (i.e. a two-step process, A to B to C) or is the transforming just the in-phase and quadrature signals of the sample being transformed into the frequency-dependent backscatter (i.e. a step process, A to B)?  The examiner assumes 
Claims 20 is rejected because they inherit deficiencies by nature of its dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2012/0259225 to “Tashiro”, in view of Non-Patent Literature: “Tissue characterization by imaging the local frequency dependent relative backscatter coefficient” to Jenderka et al. “Jenderka”, as evidenced by Non-Patent Literature: “Validity of real time ultrasound in the diagnosis of hepatic steatosis: A prospective study” to Dasarathy et al. “Dasarathy”, and Non-Patent Literature: “Noninvasive Diagnosis of Nonalcoholic Fatty Liver Disease and Quantification of Liver Fat Using a New Quantitative Ultrasound Technique” to Lin et al. “Lin”, further in view of Non-Patent Literature: In Vivo Frequency Dependent Backscatter Estimations in Liver” to “Wilson”, and further in view of U.S. Patent Application Publication No. 2016/0327524 to Wang et al. “Wang”.  

Regarding claim 1, Tashiro discloses identifying first (Fig. 3, Ref. R2) and second (Fig. 3, Ref. R1) regions of interest in a scan region of a patient, the first region positioned in a kidney (“R2…in the region of the renal cortex of the kidney”, Paragraph 0070) and the second region positioned in a liver (“R1 in the region of the live”, Paragraph 0067).  Tashiro discloses using a region of interest setting unit for setting a region of interest containing at least part of a liver and at least part of a kidney of the subject (Paragraph 0014).  Tashiro teaches setting region of interest, R1, to the liver (Paragraph 0067) and a region of interest, R2, to the renal cortex (Paragraph 0070), which is part of the kidney.
Tashiro further discloses receiving, from the medical diagnostic ultrasound scanner, ultrasound data representing acoustic echoes from the first (“reception data for the B mode images”, Paragraph 0070, 0073) and second regions (“reception circuit…receive the ultrasonic beam with the transmission focus formed at the lattice points E”, Paragraph 0068).  

Tashiro discloses displaying, on a display (“screen”, Fig. 4, Ref. 31), a value (“hepatorenal contrast value”, Fig. 4, Ref. 34) that is a function of the relationship, the value related to fatty liver disease (Paragraph 0003).  Tashiro discloses calculating a hepatorenal contrast based upon a ratio between the R1 and R2 regions of interest (Paragraph 0017), and displaying the value (fig. 4, Ref. 34) of the hepatorenal contrast on the display monitor (Fig. 4, Ref. 31), wherein fatty liver tends to increase the hepatorenal ratio contrast (Paragraph 0003).
However, Tashiro does not disclose a method for backscatter coefficient imaging with a medical diagnostic ultrasound scanner, the method comprising calculating, by a transform processor of the medical diagnostic ultrasound scanner, first and second spectra for the first and second regions; and determining, by the transform processor, a relationship of the first spectrum with the second spectrum.
Jenderka teaches a method for backscatter coefficient imaging (Title) with a medical diagnostic ultrasound scanner (“B-mode system”, “digital B-mode system Ultramark 9 HDI”, Page 270: Method).  Jenderka teaches calculating first and second spectra for the first and second regions, respectively, from the ultrasound data.  
Jenderka discloses using a PC and calculating averaged backscatter spectrum and an internal (roi of the same medium) reference spectrum vs. frequency (digitized rf echo data transferred to interface of a PC, Page 271, Section 2: Method; Page 272, Section 2.2: Estimation of acoustical Parameters).  As seen in Fig. 1, the backscattered spectrum is derived from “rf echo signals”.  Additionally, in obtaining the spectrums, the “rf echo data” is converted to a frequency domain as evidenced in Fig. 1 with the “frequency” label on the x-axis for the 
Jenderka further discloses applying the method to a prostate study (Page. 27, Section 3.2. Prostate) of 37 patients wherein the relative backscatter coefficients was calculated for normal prostate tissue, prostate tissue with benign prostatic hypertrophy (BPH), and prostate tissue with prostatic carcinoma, wherein the relative backscatter coefficient was calculated based on the internal reference of the whole prostate (Page 274, Section: 3.2. Prostate).  Therefore, by applying the disclosed method to the prostate, averaged backscatter spectrum was obtained for each of the three regions/types of tissue in the prostate along with a reference spectrum, and obtaining the spectrum for each of the three regions and the reference area, reads on obtaining spectra from at least a first and second region.  Jenderka further teaches determining, by the transform processor, a relationship of the first spectrum with the second spectrum (“determining the relative backscatter coefficient”, Page. 272, Section 2.2: Estimation of acoustical Parameters).  Jenderka teaches calculating a ratio between the averaged backscatter spectrum and an internal reference spectrum to determine the relative backscatter coefficient. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro’s invention, by applying the method of calculating backscatter coefficients to the ultrasound imaging system of Tashiro and modifying calculating the hepatorenal ratio as disclosed by Tashiro to incorporate the use of the calculated backscatter coefficients by calculating first and second spectra for the first and second regions, respectively, from the ultrasound data and determining a relationship of the first 
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest within an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as disclosed by Tashiro, and using the kidney as a reference is well known in the art as evidenced by Dasarathy (Page 1062, Patients and methods).  
However, the modifications of Tashiro and Jenderka do not disclose wherein the ultrasound data comprises in-phase and quadrature output from a receive beamformer of the medical diagnostic ultrasound scanner.
Wilson teaches in a similar field of endeavor of evaluating quantitative backscatter parameters for diagnosing diffuse and focal liver disease using ultrasound (Abstract, Page i).  Wilson teaches wherein the ultrasound data comprises in-phase and quadrature or radio frequency data output from a receive beamformer of the medical diagnostic ultrasound scanner (“provide access to the digital r.f. echo signal data following the beam former”, Page 49, wherein the digital r.f. echo signal data is a pipeline of In-phase and Quadrature (IQ) echo data”, Page 49-50).  Additionally, the data is used to determine the backscatter coefficient based on a reference for a discrete set of frequencies covering the bandwidth of the transducer (Page 58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro and Jenderka, wherein the ultrasound data comprising in-phase and quadrature output from a receive beamformer of the medical diagnostic ultrasound scanner, as taught by Wilson, 
However, the modifications of Tashiro, Jenderka, and Wilson do not disclose a slope of the relationship over frequency or an intercept of the relationship over frequency of the first spectrum relative to the second spectrum from the in-phase and quadrature data.
Wang teaches in a similar field of endeavor, photoacoustic spectrum analysis (Paragraphs 0017, 0040-0042).  Wang teaches calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver (Paragraph 0041, Fig. 4b).  Although in photoacoustics, light (laser) is used for excitation, the received signal is an ultrasonic (Paragraph 0004) or radiofrequency, RF, signal (Paragraphs 0041, 0046, 0053).
Wang teaches quantifying the RF signal by generating three spectral parameters of the linear fit to the signal power spectrum, including intercept, midband fit, and slope (Paragraph 0041) that can be used to differentiate various liver conditions, including normal, steatosis, and fibrosis (Paragraph 0041).  Wang teaches that fatty liver can be differentiated from normal liver since fatty liver had high slope values yet lower intercept (Paragraph 0073, Table 1). Wang additionally teaches that the spectrum analysis can be applied to the kidney (Paragraphs 0038, 0109).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Jenderka, and Wilson, wherein the method includes calculating a slope of the relationship over frequency or an intercept of the relationship over frequency, as taught by Wang, in order to incorporate spectral analysis to provide system-independent quantitative results, that can address the stochastic nature of tissue microstructure and lead to measurements that are quantitative and repeatable (Paragraph 0040).


Regarding claim 2, the modifications of Tashiro, Jenderka, Wilson, and Wang disclose all the features of claim 1 above.
Tashiro further disclose wherein identifying comprises identifying the first and second regions with user input of two or three-dimensional designations of the first and second regions on a B-mode image generated by the medical diagnostic ultrasound scanner.  Tashiro teaches the operator operates the operating unit (Ref. 15), which is used to perform input operations (Paragraph 0052), to obtain a B mode image that contains a least a part of a liver and a part of the kidney as seen in Figs. 5 and 6 (Paragraphs 0077-78).  Further, as illustrated in Figs 5 and 6, the operator can set region of interest R that contains both the liver and kidney (Paragraph 0077), and further, the operator provides selection input indicated by “◦” for the liver region and lattice points indicated by “•” for the kidney region (Paragraph 0078).  This reads on the operator (user) using user input of two or three-dimensional designations of the first and second regions on a B-mode image.  

Regarding claim 5, the modifications of Tashiro, Jenderka, Wilson, and Wang disclose all the features of claim 1 above. 
Jenderka further discloses wherein calculating comprises Fourier transforming the ultrasound data for the first region and Fourier transforming the ultrasound data for the second region.  Jenderka discloses for each region of interest, the spectrum is calculated by FFT, which one skilled in the art would understand to mean Fast Fourier Transform (Page 271, Paragraph above 2.1. Diffraction Correction), which reads on Fourier transforming.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, Wilson, and Wang, wherein calculating comprises Fourier transforming the ultrasound data for the first region and Fourier transforming the ultrasound data for the second region, as taught by Jenderka, in order to obtain spectral data (spectrum) of the first and second regions to determine the backscatter coefficient.

Regarding claim 9, the modifications of Tashiro, Jenderka, Wilson, and Wang disclose all the features of claim 1 above. 
Jenderka further discloses wherein determining the relationship comprises determining a relative frequency-dependent backscatter coefficient as the relationship.  Jenderka discloses the relative backscatter coefficient is then given by the ratio between the averaged backscatter spectrum and an internal (roi in the same medium) reference spectrum (Page 272, Section: 2.2. Estimation of acoustical Parameters), wherein the averaged backscatter spectrum is from a large, first ROI, (Page. 273) and the internal reference spectrum is from a second ROI in the same medium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, Wilson, and Wang wherein determining the relationship comprises 
Regarding claim 12, the modification of Tashiro, Jenderka, Wilson, and Wang disclose all the features of claim 1 above.  
Wang further teaches wherein the slope or intercept comprises a value in decibels (See Table 1, Paragraph 0073; See Fig. 4b, Y-axis label; “power spectrum of the radiofrequency PA signals in DB”, Paragraph 0053).  

Regarding claim 18, Tashiro discloses outputting samples for different regions of a patient, the different regions being a liver region and a kidney region.  Tashiro discloses a controller that controls the transmission and receptions circuits to transmit and receive ultrasonic beam (read as output) (Paragraph 0068) to an area with at least part of a liver and part of a kidney (Paragraph 0065), which reads on different regions being a liver region and a kidney region.  Tashiro further discloses determining the hepatorenal contrast, which is calculated as a ratio between the liver and kidney regions (Paragraph 0070) which is related to fatty liver disease (Paragraph 0003), wherein a fatty liver tends to increase the hepatorenal ratio contrast (Paragraph 0003).  Additionally, Tashiro discloses a display (“monitor”, Fig. 1, Ref. 8) configured to display an image (Fig. 4) showing the value related to fatty liver disease (“value of hepatorenal contrast”, Fig. 4, Ref. 34).  
However, Tashiro does not disclose a system for estimating frequency-dependent relative backscatter coefficient and a transform estimator configured to transform the samples into frequency-dependent backscatter for the different regions, to calculate a ratio of the frequency-dependent backscatter of the different regions as the frequency-dependent relative backscatter coefficient. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro's invention, wherein the ultrasound imaging system of Tashiro is a system for estimating frequency-dependent relative backscatter coefficient, and contained a transform estimator configured to transform the samples into frequency-dependent backscatter for the different regions, to calculate a ratio of the frequency-dependent backscatter of the different regions as the frequency-dependent relative backscatter coefficient, as taught by Jenderka, in order to be able to detect even mild forms of steatosis, as evidenced by Dasarathy, since using conventional b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, when steatosis is 
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest within an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as disclosed by Tashiro, and using the kidney as a reference is well known in the art as evidenced by Dasarathy (Page 1062, Patients and methods).
However, the modifications of Tashiro and Jenderka do not disclose a receive beamformer configured to output samples the samples being in-phase and quadrature signals.
Wilson teaches in a similar field of endeavor of evaluating quantitative backscatter parameters for diagnosing diffuse and focal liver disease using ultrasound (Abstract, Page i).  Wilson teaches wherein the ultrasound data comprises in-phase and quadrature or radio frequency data output from a receive beamformer of the medical diagnostic ultrasound scanner (“provide access to the digital r.f. echo signal data following the beam former”, Page 49, wherein the digital r.f. echo signal data is a pipeline of In-phase and Quadrature (IQ) echo data”, Page 49-50).  The data is used to determine the backscatter coefficient based on a reference for a discrete set of frequencies covering the bandwidth of the transducer (Page 58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro and Jenderka, wherein the system includes a receive beamformer configured to output samples the samples being in-phase and quadrature signals, as taught by Wilson, in order to be able to perform a frequency translation of the ultrasound data (Wilson, Page 268) so that it can be filtered (Wilson, Page 52) so that the r.f. signal s can be analyzed at a desired analysis frequency across the bandwidth of the transducer (Wilson, Page 53). 

However, the modifications of Tashiro, Jenderka, and Wilson do not disclose the transform estimator is configured to determine a slope or intercept over frequency range of the frequency-dependent relative backscatter, the slope or intercept indicative of fatty liver disease.
Wang teaches calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver (Paragraph 0041, Fig. 4b).  Although in photoacoustics, light (laser) is used for excitation, the received signal is an ultrasonic (Paragraph 0004) or radiofrequency, RF, signal (Paragraphs 0041, 0046, 0053).  Wang teaches quantifying the RF signal by generating three spectral parameters of the linear fit to the signal power spectrum, including intercept, midband fit, and slope (Paragraph 0041) over a frequency range (See Fig. 4b, Fig. 12), that can be used to differentiate various liver conditions, including normal, steatosis, and fibrosis (Paragraph 0041).  Wang teaches that fatty liver can be differentiated from normal liver since fatty liver had high slope values yet lower intercept (Paragraph 0073, Table 1). Wang additionally teaches that the spectrum analysis can be applied to the kidney (Paragraphs 0038, 0109).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Jenderka, and Wilson, wherein the method includes calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver, as taught by Wang, in order to incorporate spectral analysis to provide system-independent quantitative results, that can 
Therefore, in determining a hepatorenal ratio of the live relative to the kidney as disclosed by Tashiro, one could calculate the backscatter spectrum of the two regions as taught by Jenderka, and incorporating the spectral analysis of Wang to generate slope and intercept values, in order utilize other known mathematical techniques to improve calculating a hepatorenal ratio, where the technique is system-independent, and therefore in displaying the hepatorenal ratio as disclosed by Tashiro, the ratio could be the ratio of the slope or intercept of the liver region relative to the kidney region.  This would read on displaying, on a display, a slope of the relationship over frequency or an intercept of the relationship over frequency of the first spectrum relative to the second spectrum from the in-phase and quadrature or radio frequency data, the slope or intercept indicative of fatty liver disease.  

Regarding claim 20, the modification of Tashiro, Jenderka, Wilson, and Wang disclose all the features in claim 18 above.
Jenderka further discloses the system transforms the backscatter data using FFT (Fast Fourier Transform) to generate the backscatter spectrum (Page 271), wherein the backscatter data is frequency dependent (Page 270, Introduction), and therefore the backscatter spectrum would also be frequency dependent.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, Wilson, and Wang, wherein the method includes calculating a ratio of the frequency-depending backscatter from the different areas, as taught by Jenderka, in order to determine the backscatter coefficient to use as an improved metric to determine disease states.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 1 above, and further in view of NPL: “A theoretical comparison of attenuation measurement techniques from backscattered ultrasound echoes” to Labyed et al. “Labyed”.

Regarding claim 6, the modifications of Tashiro, Jenderka, Wilson, and Wang disclose all the features in claim 1 above.
However, the modifications of Tashiro, Jenderka, Wilson, and Wang do not disclose wherein calculating the first spectrum comprises calculating line spectra along each scan line in the first region interest and averaging the line spectra, the first spectrum comprising the average of the line spectra.
Labyed teaches in a similar field of endeavor of processing backscattered ultrasound data, using imaging data and spectral analysis, for accurately determining the local ultrasonic properties within a region of interest in tissue (Abstract), which is reasonably pertinent to the instant application since the instant application is also using ultrasound imaging data and spectral analysis to determine the backscatter coefficient properties of biological tissue.   Although the data used by Labyed are simulated backscattered signals, the processing method would still be the same.  Therefore, Labyed’s teachings are reasonably pertinent since it teaches a solution to a problem similar to the problem stated forth in the instant application (MPEP 2141.01(a)).  
Labyed discloses calculating the first spectrum comprises calculating line spectra along each scan line in the first region interest and averaging the line spectra, the first spectrum comprising the average of the line spectra.  Labyed discloses each radio frequency echo line of the ROI is partitioned into several overlapping time-gated window (Page 2317, left column, last paragraph).  Fourier transform is applied to every window, and the power spectra of the windows that correspond to the same depth are averaged (Page. 2317, right column, first 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Jenderka, Wilson, and Wang, to include calculating line spectra along each scan line in the first region interest and averaging the line spectra, where the first spectrum comprising the average of the line spectra, as taught by Labyed, in order to measure the decay of the power spectrum frequency components with respect to depth to estimate the attenuation coefficient as a function of frequency (Labyed, Page. 2316, right column).  Further, the examiner contends that calculating line spectra along each scan line and averaging the line spectra is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claims 7 and 8, the modifications of Tashiro, Jenderka, Wilson, and Wang disclose all the features in claim 1 above. 
However, the modifications of Tashiro, Li, Jenderka, and Wang do not disclose wherein determining the relationship comprises: determining a ratio of the first spectrum to the second spectrum and subtracting a logarithm of the first spectrum from a logarithm of the second spectrum. 
Labyed teaches in another embodiment wherein determining the relationship comprises determining a ratio of the first spectrum to the second spectrum and subtracting a logarithm of the first spectrum from a logarithm of the second spectrum (p.2318, “The spectral log difference method”; Equations 10-12).  Labyed discloses using the spectral log difference method which obtains an estimate of the attenuation coefficient slope by calculating the slope of the straight line that fits the log ratio of the two power spectra from the proximal and distal segments of the 
Further, Labyed discloses in the spectral log difference method, the log ratio is the difference between the natural logarithm yields of the power spectrum of the proximal and distal windows (Page 2318; Equations 10-12).  This reads on determining the relationship comprises subtracting a logarithm of the first spectrum from a logarithm of the second spectrum. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to have modified the system described by Tashiro, Jenderka, Wilson, and Wang and disclose wherein determining the relationship comprises determining a ratio of the first spectrum to the second spectrum and subtracting a logarithm of the first spectrum from a logarithm of the second spectrum, as taught by Labyed, in order correct for the diffraction effects for estimating the ultrasound attenuation coefficient (Labyed, Page 2316, right column), so that the a more accurate ultrasound attenuation coefficient can be used to characterize tissue pathologies (Labyed, Page. 2316, left column).

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Tashiro, in view of Jenderka, as evidenced by Dasarathy and Lin, and further in view of Wang.

Regarding claim 13, Tashiro discloses a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for ultrasound imaging.  Tashiro discloses a storage unit (Fig. 1, Ref. 16) that stores operation program and may be constituted by a recording medium such as a hard disk, a flexible disk, an MO, an MT, a RAM, a CD-ROM, a DVD-ROM (Paragraph 0053), that read on a 
Tashiro further discloses measuring acoustic echoes from different areas of a patient, the different areas comprising kidney (“second region of interest R2”, Paragraph 0070) and liver areas (“first region of interest R1”, Paragraph 0067).  Tashiro discloses identifying different regions of interest in a scan region of a patient, one region positioned in a kidney (“R2…in the region of the renal cortex of the kidney”, Paragraph 0070) and the other region positioned in a liver (“R1 in the region of the liver”, Paragraph 0067).  Tashiro discloses measuring the average luminance B1 and B2 for the regions, R1 and R2, respectively, using the reception data (Paragraph 0070), wherein the reception data reads on acoustic echoes received by the ultrasound system.  Tashiro further discloses using the ratio of B1 and B2 to determine a hepatorenal contrast value (Paragraph 0070) and transmitting the value to a monitor (Fig. 1, Ref. 8) to be displayed on the screen (Fig. 4, Ref. 31) of the monitor (Paragraph 0072).  The hepatorenal contrast value is related to fatty liver disease, wherein a fatty liver tends to increase the hepatorenal contrast ratio (Paragraph 0003).  Therefore, a high hepatorenal contrast ratio would be indicative of fatty liver disease.
However, Tashiro does not disclose performing backscatter coefficient ultrasound imaging, measuring acoustic backscatter, transforming the acoustic backscatter from the different areas into frequency- dependent backscatter, and determining a relative backscatter coefficient from the frequency-dependent backscatter between the different areas.
Jenderka teaches performing backscatter coefficient ultrasound imaging (“imaging the local frequency dependent relative backscatter coefficient”, Page 270, Abstract; “B-mode 
Jenderka further teaches transforming (“FFT”, Page 271, Paragraph above Section: 2.1. Diffraction Correction) the acoustic backscatter from the different areas into frequency-dependent backscatter.  Jenderka teaches acquiring backscattered signals from prostates (Page 271, line 1), the scan lines for each region of interest is calculated by FFT (Fast Fourier Transform) to form a spectrum over a frequency range.  This reads on transforming the acoustic backscatter into frequency dependent backscatter.  Jenderka teaches applying the method to normal prostatic tissue, prostate tissue with benign prostatic hypertrophy, and prostate tissue with prostatic carcinoma (Page 274, Section: 3.2. Prostate).  This reads on obtaining frequency-dependent backscatter from different areas.  Jenderka teaches determining a relative backscatter coefficient from the frequency-dependent backscatter between the different areas.  Jenderka teaches calculating the relative backscatter coefficients versus frequency for normal prostatic tissue, prostate tissue with benign prostatic hypertrophy, and prostate tissue with prostatic carcinoma (Page 274, Section: 3.2. Prostate; Fig. 6).   This reads on determining a relative backscatter coefficient from the frequency-dependent backscatter between the different areas.  As seen in Fig. 6, the relative backscatter coefficients are correlated over a frequency range, and the relative backscatter coefficient at one frequency can be determined from the plot. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro's invention, by applying the instructions for calculating backscatter coefficients to the ultrasound imaging system of Tashiro and modifying calculating the hepatorenal ratio as disclosed by Tashiro to incorporate the use of the calculated backscatter coefficients by calculating first and second spectra for the first and second regions, respectively, from the ultrasound data and determining a relationship of the first spectrum with the second spectrum, as taught by Jenderka, in order to be able to detect even mild forms of steatosis, as evidenced by Dasarathy, since using conventional b-
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest within an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as disclosed by Tashiro, and using the kidney as a reference is well known in the art as evidenced by Dasarathy (Page 1062, Patients and methods).
However, the modifications of Tashiro and Jenderka do not disclose displaying a slope or an intercept over frequency range of the frequency dependent backscatter from the different areas  
Wang teaches calculating a slope of the relationship over frequency or an intercept of the relationship over frequency from radio frequency data, the slope or intercept related to fatty liver (Paragraph 0041, Fig. 4b).  Although in photoacoustics, light (laser) is used for excitation, the received signal is an ultrasonic (Paragraph 0004) or radiofrequency, RF, signal (Paragraphs 0041, 0046, 0053).  Wang teaches quantifying the RF signal by generating three spectral parameters of the linear fit to the signal power spectrum, including intercept, midband fit, and slope (Paragraph 0041), over a frequency range (See Fig. 4b, Fig. 12), that can be used to differentiate various liver conditions, including normal, steatosis, and fibrosis (Paragraph 0041).  Wang teaches that fatty liver can be differentiated from normal liver since fatty liver had high slope values yet lower intercept (Paragraph 0073, Table 1). Wang additionally teaches that the spectrum analysis can be applied to the kidney (Paragraphs 0038, 0109).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro and Jenderka, calculating a slope of the relationship over frequency or an intercept 
Therefore, in determining a hepatorenal ratio of the live relative to the kidney as disclosed by Tashiro, one could calculate the backscatter spectrum of the two regions as taught by Jenderka, and incorporating the spectral analysis of Wang to generate slope and intercept values, in order utilize other known mathematical techniques to improve calculating a hepatorenal ratio, where the technique is system-independent, and therefore in displaying the hepatorenal ratio as disclosed by Tashiro, the ratio we be the ratio of the slope or intercept of the liver region relative to the kidney region.  This would read on displaying a slope or an intercept over frequency range of the frequency dependent backscatter from the different areas that is indicative of fatty liver disease from the relative backscatter coefficient.

Regarding claim 15, the modifications of Tashiro, Jenderka, and Wang disclose all the features of claim 13 above.
Jenderka further discloses wherein transforming comprises Fourier transforming.  Jenderka discloses using FFT (Fast Fourier Transform) to generate the backscatter spectrum (Page. 271, Paragraph above 2.1. Diffraction Correction), which reads on Fourier transforming.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, and Wang, wherein calculating comprises Fourier transforming the ultrasound data for the first region and Fourier transforming the ultrasound data for the second region, as taught by Jenderka, in order to obtain spectral data (spectrum) of the first and second regions to determine the backscatter coefficient.

Regarding claim 16, the modification of Tashiro, Jenderka, and Wang disclose substantially all the features set forth in claim 13 above.
Jenderka teaches wherein determining comprises calculating a ratio of the frequency-depending backscatter from the different areas.  Jenderka teaches the relative backscatter coefficient is given by the ratio between the averaged backscatter spectrum and an internal (roi in the same medium) reference spectrum versus frequency (Page 272, Section: 2.2. Estimation of acoustical Parameters), wherein the averaged backscatter spectrum and the reference spectrum are spectra from distinct regions of interest.  Further, this method is applied to the prostate, where the average backscatter spectrum is taken for a prostate with three different types of tissues: normal prostatic tissue, prostate tissue with benign prostatic hypertrophy, and prostate with prostatic carcinoma (Page 274, Section: 3.2. Prostate) and compared using a ratio with the reference spectrum which is taken over the whole prostate.  The region or ROI of each type of prostate tissue is distinct amongst each other and the prostate as a whole, and read on different areas.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Tashiro, Jenderka, and Wang, wherein the method includes calculating a ratio of the frequency-depending backscatter from the different areas, as taught by Jenderka, in order to be able to detect even mild forms of steatosis, as evidenced by Dasarathy, since using conventional b-mode ultrasound results in significantly reduced sensitivity to measure fatty liver parameters, when steatosis is less than 20% (Dasarathy, Page 1066, Right column), while measuring for backscatter coefficient can accurately diagnose and quantify hepatic steatosis (Lin, Page 7, Conclusion and future studies), as evidenced by Lin.  
Additionally, although Jenderka teaches calculating the relative backscatter using a region of interest with an organ (such as a prostate) and then a reference that is the whole organ, it would be obvious that when applied to the liver, the kidney would be the reference as .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro as applied to claim 13 above, and further in view of Wilson.

Regarding claim 14, the modifications of Tashiro, Jenderka, and Wang disclose all the features in claim 13 above.
	Tashiro discloses the measuring comprises receiving from two or three-dimensional regions of interest (discloses measuring acoustic echoes from different areas of a patient, the different areas comprising kidney (“second region of interest R2”, Paragraph 0070) and liver areas (“first region of interest R1”, Paragraph 0067).
	However, Tashiro does not explicitly disclose receive beamforming.
	Wilson teaches wherein the measuring comprises receive beamforming (Pages 49).  Wilson teaches wherein the ultrasound data comprises from a receive beamformer of the medical diagnostic ultrasound scanner (“provide access to the digital r.f. echo signal data following the beam former”, Page 49).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Tashiro, Jenderka, and Wang wherein the measuring comprises receive beamforming, as taught by Wilson, in order to focus and sum the ultrasound signals across the transducer (Wilson, Page 243).

Response to Arguments
Applicant’s arguments, filed 06/25/21, with respect to claims 1, 2, 5-9, 12-16, 18 and 20 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection.  More specifically, applicant argues on Pages 6-8, regarding the 35 U.S.C. 103 rejections found in the previously filed office action (03/25/2021), that none of the prior art teaches the use of in-phase and quadrature ultrasound data in determining the backscatter coefficient.  However, this is directed to the current amended claims, and as discussed above in the 35 U.S.C 103 rejections above, Wilson teaches the uses of beamformed, in-phase and quadrature data for determining the backscatter coefficient of the liver.
However, arguments that are pertinent to the current rejections are additionally addressed.
On page 9 of the arguments, Applicant argues that claim 2, Claim 2 recites identifying the first and second regions with user input of two or three-dimensional designations of the first and second regions. Tashiro has the user place the ROI for the liver (paragraph 67), and the processor then determines the ROI for the kidney (paragraph 70).
The examiner notes that Tashiro has discloses a second embodiment or variation of selecting two regions of interest.  As noted above for the 35 U.S.C. 103 rejection for claim 2, 
Tashiro disclose the operator operates the operating unit (Ref. 15), which is used to perform input operations (Paragraph 0052), to obtain a B mode image that contains a least a part of a liver and a part of the kidney as seen in Figs. 5 and 6 (Paragraphs 0077-78).  Further, as illustrated in Figs 5 and 6, the operator can set region of interest R that contains both the liver and kidney (Paragraph 0077), and further, the operator provides selection input indicated by “◦” for the liver region and lattice points indicated by “•” for the kidney region (Paragraph 0078).  User selection of the lattice points “◦” for the liver, and lattice points “•” for the kidney region 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MT/Examiner, Art Unit 3793 

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793